Citation Nr: 1417286	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-23 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbosacral spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremities.  

3.  Entitlement to an initial compensable evaluation for right foot corns.  

4.  Entitlement to an initial compensable evaluation for left foot corns.  

5.  Entitlement to an initial evaluation in excess of 30 percent prior to January 8, 2014, and 70 percent thereafter for posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for bilateral collapsed arches.  

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to January 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Prior to certification of the appeal, the Veteran applied for a total disability evaluation based on individual unemployability. The record also raises the Veteran's potential entitlement. The RO has not adjudicated this issue, which is part of the Veteran's increased rating claims. The Board will therefore remand the issue to the RO via the VA Appeals Management Center (AMC) in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the lumbosacral spine is manifested by complaints of pain, with no objective evidence of forward flexion greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  The Veteran's radiculopathy of the right lower extremities is manifested by complaints of pain with objective evidence of moderate intermittent pain, which more nearly approximates mild incomplete paralysis of the sciatic nerve.  
3.  The Veteran's right foot corns are manifested by complaints of pain with corns located on the dorsal aspect of the fifth toe, with no objective evidence of hallux valgus or any other foot disability.  

4.  The Veteran's left foot corns are manifested by complaints of pain with corns located on the dorsal aspect of the fifth toe, with no objective evidence of hallux valgus or any other foot disability.  

5.  Prior to January 8, 2014, the Veteran's PTSD has been manifested by sleep impairment, nightmares, anger, anxiety, irritability, and isolation of others, with no speech or communication abnormalities, no gross impairment of memory, no impaired judgment or thinking, no indication of panic attacks, or difficulty in establishing and maintaining effective work and social relationships.  

6.  As of January 8, 2014, the Veteran's PTSD has been manifested by suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, with no evidence of total occupational and social impairment.  

7.  The Veteran does not have bilateral collapsed arches or a disability manifested by bilateral collapsed arches.  





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2013).  

3.  The criteria for an initial compensable evaluation for right foot corns have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.71a, Diagnostic Codes 5280, 5299 (2013).  

4.  The criteria for an initial compensable evaluation for left foot corns have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.71a, Diagnostic Codes 5280, 5299 (2013).  

5.  Prior to January 8, 2014, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).

6.  As of January 8, 2014, the criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).

7.  Bilateral collapsed arches were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veteran was issued VCAA notice letters for his service connection claims in July 2010 and August 2010.  The letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Veteran's claims for increased ratings, this appeal arises from disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For these reasons, VA has satisfied its duty to notify.  

The duty to assist provisions of the VCAA has also been met.  The claims file contains service treatment records (STRs) and post service treatment records. 
The RO provided the Veteran with VA examinations over the course of this appeal.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The claims file was reviewed by the examiners.  The  VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

The Merits of the Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Degenerative Arthritis of the Lumbosacral Spine

The Veteran contends that his lumbar spine disability is more severe than is contemplated by the currently-assigned rating, and asserts that a higher rating is warranted.  

The Veteran's service-connected degenerative arthritis of the lumbosacral spine is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 references Diagnostic Code 5003.  Under Diagnostic Code 5003 (degenerative arthritis), if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Here, the Veteran has a compensable rating because of limitation of motion, so Diagnostic Code 5003 is inapplicable.  As such, the Veteran is rated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Pertinent to the current appeal, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

In considering the evidence of record, degenerative arthritis of the lumbosacral spine does not warrant a higher rating.  The evidence does not show that the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, results from the January 2012 examination provided through QTC Medical Services (QTC) showed forward flexion of the thoracolumbar spine to 90 degrees or greater with a combined range of motion of the thoracolumbar spine being 210 degrees.  The examiner also noted that there was no evidence of guarding or muscle spasms of the thoracolumbar spine.  Similarly, range of motion testing results from the November 2013 QTC examination reflected forward flexion between 70 and 90 degrees with a combined range of motion of the thoracolumbar spine being between 165 degrees and 230 degrees.  Although the examiner indicated that the Veteran demonstrated guarding or muscle spasms of the thoracolumbar spine, there was no indication that the guarding and muscle spasms caused abnormalities, as the examiner noted that the Veteran's gait and spinal contour were both normal.  Therefore, a higher disability evaluation is not warranted under Diagnostic Code 5243 for limitation of motion under the General Rating Formula.  A higher disability evaluation is also not warranted under the formula for IDVS based on incapacitating episodes.  Although the January 2012 examiner concluded that the Veteran has IDVS of the thoracolumbar spine, there is no evidence of him experiencing any incapacitating episodes over the past 12 months due to IDVS.  A higher evaluation is not warranted under Diagnostic Code 5243 based on incapacitating episodes.  

Aside from the Veteran's service-connected radiculopathy of the right lower extremities, separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neither the January 2012 examiner or November 2013 examiner mention any other neurologic abnormalities or findings related to the service-connected degenerative arthritis of the lumbosacral spine.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to his service-connected back disability is warranted.  

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The January 2012 examiner noted that the Veteran demonstrated functional loss and/or functional impairment with the contributing factors being pain on movement and interference with sitting, standing and/or weight-bearing.  Upon repetitive-use testing with three repetitions, the Veteran's range of motion was forward flexion to 90 degrees or greater, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees and left lateral rotation to 25 degrees.  Thus, at its worst, the Veteran's forward flexion was to 90 degrees, which is considered normal.  The November 2013 examiner also noted that the Veteran demonstrated functional loss and/or functional impairment with the contributing factors being less movement than normal and pain on movement.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limits functional ability during flare-ups or when the joint is used repeatedly over a period of time.  It was estimated that due to pain and/or functional loss during flare-ups, range of motion would be forward flexion to 70 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  At its worst, the Veteran's forward flexion was to 70 degrees, which falls within the criteria for the current assignment of the 10 percent disability evaluation.  The evidence does show that the Veteran experiences painful motion; however it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. At 38-43; DeLuca, 8 Vet. App. At 204-7.  

The preponderance of the evidence is against the Veteran's claim and an increased evaluation in excess of 10 percent for degenerative arthritis of the lumbosacral spine must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 55.  

Radiculopathy of the Right Lower Extremities

The Veteran's service-connected radiculopathy of the right lower extremities is currently assigned a 10 percent disability evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is assigned ratings of 10 to 60 percent, depending on the severity of the claimant's symptoms.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular muscle atrophy.  A 40 percent rating is appropriate for moderately severe incomplete paralysis.  Moderate incomplete paralysis warrants a 20 percent rating, and a 10 percent rating is assigned for mild incomplete paralysis.  

The Veteran is not entitled to a higher evaluation for his radiculopathy of the right lower extremities.  There is no evidence of more than mild sensory symptoms.  This is evident by the neurological, muscle strength, and reflex testing results of record.  At the January 2012 QTC examination, the examiner noted that the Veteran exhibited radicular pain involving the L4/L5/S1/S2/S3 nerve roots or sciatic nerve.  The examiner further added that the symptoms involved moderate intermittent pain (usually dull) of the right lower extremity, with no signs of constant pain, paresthesias and/or dysesthesias, or numbness of the right lower extremity.  Muscle strength testing was normal for the right lower extremity, and reflex testing reflected normal deep tendon reflexes with the exception of the right ankle, which was deemed hypoactive.  The November 2013 examiner found no evidence of radicular pain or any other subjective symptoms due to radiculopathy.  Muscle strength testing revealed normal strength for the right lower extremity, reflexes of the right knee and ankle were normal, and sensation to light touch was normal for the right thigh/knee, lower leg/ankle (L4/L5/S1), and foot/toes (L5).  Although the January 2012 examiner concluded that the severity of the Veteran's radiculopathy was moderate, the symptomatology described above only shows mild sensory symptoms, which is already contemplated in the current 10 percent disability evaluation.  A disability evaluation in excess of 10 percent for the Veteran's service-connected radiculopathy of the right lower extremities is not warranted.  

The preponderance of the evidence is against the Veteran's claim and an increased evaluation in excess of 10 percent for radiculopathy of the right lower extremities must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 55.  

Right and Left Foot Corns

The Veteran's service-connected right and left foot corns are rated noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5280.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  As the Veteran's bilateral foot corns are not specifically listed in the rating schedule, they are rated analogous to hallux valgus.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, covering unilateral hallux valgus, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe.  A 10 percent evaluation is also assigned for post-operative residuals of a hallux valgus where there is a resection of the metatarsal head.  When as in this case, the VA rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran is not entitled to compensable evaluations for his right and left foot corns under Diagnostic Code 5280.  There is no evidence of the Veteran having hallux valgus of either feet, as the January 2012 examiner reported that the Veteran did not have hallux valgus or symptoms due to a hallux valgus condition.  Thus, a compensable evaluation under Diagnostic Code 5280 is not warranted.  

In addition to Diagnostic Code 5280, the Board has considered whether evaluation of the bilateral foot corns under any alternative diagnostic code for evaluating musculoskeletal disability would provide a basis for a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  However, there is no evidence of the Veteran having flatfeet, bilateral weak foot, bilateral claw foot (pes cavus), Morton's disease, hammer toes, tarsal bones, metatarsal bones, or foot injuries.  The January 2012 examiner indicated in the examination report that there were no signs of Morton's disease, metatarsalgia, hammer toe, hallux rigidus, pes cavus (claw foot), bilateral weak foot, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries.  Diagnostic Codes 5276 to 5284 are not for application.  





Because Diagnostic Code 5280 is not predicated on a limited range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 [pertaining to functional loss due to pain, fatigability, etc.], are not for application when rating under that code.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The preponderance of the evidence is against the Veteran's claims and increased compensable evaluations for bilateral foot corns must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 55.  

PTSD

The Veteran's service-connected PTSD has been initially rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the general formula for rating mental disorders, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 




A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

Prior to January 8, 2014

With sole focus on the Veteran's mental disorder, the Veteran's mental disorder does not warrant an increased evaluation in excess of 30 percent, prior to January 8, 2014.  

The evidence of record does not demonstrate symptoms tantamount to those supporting a 50 percent rating for the period indicated. Maurerhan, supra. His general communicative and recall skills were satisfactory - the July 2011 QTC examiner noted no evidence of speech or thought disorders and reported psychomotor capability was within normal limits.  The July 2011 examiner noted that the Veteran's thought processes were appropriate, and he understood directions with no slowness of thought or being confused.  The competent evidence also fails to show panic attacks occurring more than once weekly.  At the July 2011 examination, the examiner noted the absence of panic attacks.  Furthermore, such examination report did not indicate any difficulty understanding complex commands.  Rather it was reported that he was able to understand directions, his judgment was not impaired, and his abstract thinking was normal.  

The evidence of record is also void of memory impairment.  In an undated statement, the Veteran explained that he was unable to recall simple sequences of events from twenty-four hours ago.  However, the July 2011 examiner stated that the Veteran's memory was within normal limits.  

While the Veteran has demonstrated disturbances in mood during the rating period, these were essentially anxiety related.   Apparently with square reference to the examples as provided in the rating criteria, the July 2011 examiner stated that mentally, the Veteran was intermittently is unable to perform activities of daily living.  However, the July 2011 examiner also indicated that the Veteran is capable of managing benefit payments in his own best interest, can handle his VA funds, and can provide self-care.  Such findings are not akin to those which would exemplify those disturbances in motivation and mood has affected the Veteran's ability to function independently, appropriately, and effectively to such an extent as to warrant the next-higher 50 percent rating under Diagnostic Code 9411.  Mauerhan.

There is also no evidence that tends to show that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  At the July 2011 examination, the Veteran reported his relationships with his mother and siblings were distant.  The examiner concluded that the Veteran has distress or impairment in social, occupational, or other areas of functioning.  The Board has considered the Veteran's reported relationship distance with his mother and siblings, but finds that it does not equate to difficulty in establishing relationships because the Veteran also reported at the examination that the relationship with his children was good.  He further indicated that after service, while working at Wal-Mart and as a window representative, his relationship with his supervisors and coworkers were good.  Therefore, the evidence does not sufficiently demonstrate symptoms akin to those warranting the next-higher 50 percent disability evaluation, prior to January 8, 2014.  

The Board has considered the Veteran's GAF score of 63 at the July 2011 examination.  Such GAF score is indicative of some mild symptoms, but when considering the evidence as a whole, does not justify assignment of the next-higher 50 percent rating.  An evaluation is based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 50 percent rating or higher, prior to January 8, 2014.  




The preponderance of the evidence is against the Veteran's claim and an increased evaluation in excess of 30 percent prior to January 8, 2014, for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 55.  

As of January 8, 2014

The Veteran is not entitled to an increased evaluation in excess of 70 percent as of January 8, 2014.  

The January 2014 examination report and the Veteran's statements as of January 8, 2014, do not reflect that he has experienced symptoms akin to those that would support a 100 percent  rating, exclusively caused by his mental disorder.  Although he has reported experiencing delusions and hallucinations, these symptoms have not been identified upon examination of the Veteran in January 2014.  The evidence also does not show grossly such inappropriate behavior that is similar to those examples listed in the rating criteria.  The January 2014 examiner found no evidence of the Veteran exhibiting suicidal ideation, suicidal thoughts, or demonstrating a persistent danger of hurting himself.  Additionally, while he has admitted to experiencing irritability and anger towards others, homicidal ideation has not been shown, and the evidence does not indicate that he is a persistent danger of hurting others.  

The Veteran has not demonstrated an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  Moreover, there is no evidence of the Veteran not being oriented as to time and place. Then and throughout the rating period, there no evidence of lack of self-care or an unknowing of place, person, time or purpose such that would be similar to those symptoms that support a higher rating. While memory loss has been reported by the Veteran, the January 2014 examiner found no evidence of mild memory loss for names of close relatives, own occupation, or own name.  Thus, these types of symptoms reflective of total impairment have not been shown.  Finally, this assessment is supported by the January 2014 examiner conclusion that the Veteran only has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Therefore, a 100 percent evaluation as of January 8, 2014 is not warranted for the Veteran's PTSD.  
The preponderance of the evidence is against the Veteran's claim and an increased evaluation in excess of 70 percent as of January 8, 2014, for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 55.  

Extraschedular Consideration

The Veteran has submitted no evidence showing that his back disability, radiculopathy of the right lower extremities, right and left foot corns, and PTSD have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these service-connected disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 5242, 5280, 8520, and 9411 taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

The Merits of the Service Connection Claim
Bilateral Collapsed Arches

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran explained in a March 2012 statement that he has had collapsed arches since his military service.  

In January 2012, the Veteran was afforded a VA foot examination.  It was noted that the Veteran had painful corns at the dorsal aspect of both fifth toes, but the examiner did not provide a diagnosis of bilateral collapsed arches, or a disability manifested by bilateral collapsed arches.  

The Veteran does not now have bilateral collapsed arches, nor has he had bilateral collapsed arches at any point during the pendency of the claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for bilateral collapsed arches has not been presented and the appeal must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for degenerative arthritis of the lumbosacral spine is denied.  

An initial evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.  

An initial compensable evaluation for right foot corns is denied.  

An initial compensable evaluation for left foot corns is denied.  
An initial evaluation in excess of 30 percent prior to January 8, 2014, for PTSD is denied.  

An initial evaluation in excess of 70 percent as of January 8, 2014 for PTSD is denied.  

Service connection for bilateral collapsed arches is denied.  


REMAND

The Veteran's application for TDIU remains pending - both by explicit application received in November 2013 and as raised by the evidence of record. The claim for a total rating as raised by the record and as part of the claims currently decided is REMANDED to the AMC the following action:

Provide the Veteran appropriate VCAA notice as to substantiation of a TDIU claim. Following his response, adjudicate the claim for TDIU. If the claim is denied, issue a Supplemental Statement of the Case and return the appeal to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


